Citation Nr: 1760016	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for a lower back condition, to include as secondary to the service-connected residuals of a fractured right distal fibula.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from October 1992 to August 1995.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In July 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. Hearing transcripts have been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's service-connection claims for a lower back condition and an acquired psychiatric disorder.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran was afforded a February 2014 VA examination in connection with her claim for a lower back condition.  The examiner noted a diagnosis of degenerative arthritis of the spine and spondylolisthesis at L5 and S1.  The examiner opined the Veteran's lower back condition was not proximately due to or the result of the Veteran's service-connected residuals from a fracture of the right distal fibula.  However, the examiner did not discuss direct service connection, as claimed by the Veteran in her March 2012 notice of disagreement, or secondary service connection based on aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (Where an examiner finds that a service-connected disability did not cause a claimed disorder, it is not clear that aggravation has been addressed.).  Accordingly, a remand is required for an additional opinion.

In addition, to date, the Veteran has not been afforded an examination to determine the nature and etiology of her claimed acquired psychiatric disorder.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.  Here, the Veteran's mental health treatment at the VAMC indicates the Veteran has reported ongoing nightmares and hypervigilance following a personal assault during active service.  See VAMC treatment notes dated February 2015.  Thereby, the evidence warrants obtaining a VA medical examination for an opinion regarding nexus. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Conduct the appropriate development to attempt to verify the Veteran's claimed assault, including but not limited to additional attempts to obtain any CID reports related to her claimed personal assault, records of transfer of the Veteran and possible imprisonment of the drill sergeant in question, see 2017 Board Hearing Transcript, and any records related to the disciplinary action of the drill sergeant as related to the Veteran's case.  Efforts to obtain these records should be documented.  If there is not enough information to conduct a meaningful search, issue a formal finding of a lack of information.

3. The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of her lower back condition.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a)  The examiner should state whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed lower back condition is due to or otherwise causally or etiologically related to her military service. 

(b)  The examiner should also state whether it is at least as likely as not that the Veteran's lower back condition is caused by or is permanently aggravated by her service-connected residuals from a fracture of the right distal fibula.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

In evaluating the Veteran's back condition, examiner should consider the Veteran's credible statements regarding her back impairment during service.  The examiner should consider the Veteran's credible testimony at the July 2017 hearing in which she stated, in part, that she required airlift to a hospital due to her back following an incident where she fell off dry rotted cargo netting in Korea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

4.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disability found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a) The examiner should diagnose any current psychiatric condition present. 

(b) The examiner must opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any current psychiatric disability is related to or had its onset during service.

In rendering this opinion, the examiner should address the Veteran's November 2013 and May 2017 written statements that she began suffering from depression following an incident at Fort Lee where a drill sergeant berated the Veteran and threatened the life of the Veteran and her family.  See also 2017 Board Hearing Transcript.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale with supportive data must be included for any opinion rendered.  

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response. The appeal should then be returned to the Board for further appellate review, if in order.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


